Citation Nr: 0008039	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  98-18 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to service connection for arthritis.

2.  Entitlement to service connection for a visual disorder, 
claimed as a lazy eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from May 1968 to August 1968.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania which 
denied the benefits sought on appeal. 

The Board initially notes that in a VA Form 21-4138 
(Statement in Support of Claim) submitted in November 1997, 
the veteran requested the RO to reopen his claim for 
entitlement to service connection for a back disorder.  A 
review of the file shows that this issue was not adjudicated 
by the RO.  Further, this matter was not prepared for 
appellate review, and as such is not currently pending before 
the Board.  Accordingly, this matter is referred to the RO 
for clarification and appropriate action.  Likewise, in a VA 
Form 9 (Appeal to Board of Veterans' Appeals) submitted in 
November 1998, the veteran appears to raise a claim of 
entitlement to service connection for glaucoma.  This issue 
was also not prepared for appellate review, and is not 
currently pending before the Board.  Therefore, this matter 
is also referred to the RO for clarification and appropriate 
action.


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed arthritis to his period of 
active service, or to any injury incurred during service. 

2.  There is no competent medical evidence of record 
establishing that the veteran has a current diagnosis of a 
lazy eye. 




CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The veteran's claim for service connection for a visual 
disorder, claimed as a lazy eye is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that he is entitled 
to service connection for arthritis and for a lazy eye.  The 
VA may pay compensation for "disability resulting from 
personal injury or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in the active military, naval 
or air service."  38 U.S.C.A. § 1110 (West 1991).  However, 
the threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

Arthritis

The veteran's service medical records are negative for 
complaints of or a diagnosis of arthritis.  However, post-
service medical records show that the veteran was in fact 
diagnosed with osteoarthritis of the spine and arthritis of 
the knee.  A July 1980 VA examination report reflects that 
the veteran sustained an injury to the left knee during 
service, which resulted in pain and the veteran's inability 
to kneel on his left knee.  A VA physician diagnosed the 
veteran with a left knee injury causing arthritis.  The 
veteran also reported back pain.  The veteran was diagnosed 
with lumbosacral strain with mild osteoarthritis of the 
spine.  The examiner did not give an opinion regarding 
whether the veteran's arthritis was in any way related to his 
period of active service, or to any injury incurred during 
his period of active service. 

Additional post-service treatment records dated March 1997 
through September 1998 show that the veteran sought treatment 
for back pain, but there are no records documenting treatment 
for arthritis and there are no records establishing a link 
between a current diagnosis of arthritis and the veteran's 
period of active service.

Visual disorder, claimed as a lazy eye

With regard to the veteran's claim of entitlement to service 
connection for a lazy eye, a pre-induction examination report 
dated January 1968 reflects that the veteran had amblyopia in 
the left eye.  Amblyopia is impairment of vision without 
detectable organic lesion of the eye.  Dorland's Illustrated 
Medical Dictionary, 53, (28th ed. 1994).  There is no 
indication that the veteran complained of a lazy eye, or that 
he was diagnosed with the same during his period of active 
service.  

VA outpatient treatment records dated April 1998 and 
September 1998 reflect that it was suspected that the veteran 
is a candidate for developing glaucoma and that he had a 
history of amblyopia in the left eye since childhood.  There 
is no notation regarding a lazy eye or a statement linking 
any such disorder to the veteran's period of active service.  
Further, a statement dated August 1998 from a physician 
indicates that the veteran may have glaucoma and that he has 
a history of amblyopia in the left eye, but the physician 
makes no comments regarding a diagnosis of a lazy eye.   

Analysis

A review of the record shows that the veteran has submitted 
competent medical evidence to show that he has been diagnosed 
with arthritis of the knee and mild osteoarthritis of the 
spine.  However, the veteran has not submitted any competent 
medical evidence linking his arthritis or osteoarthritis to 
his period of active service, or to any injury incurred 
during his period of active service. 

The veteran has also alleged that he currently has a lazy eye 
and that this visual disorder is related to his period of 
active service.  The veteran has not submitted competent 
evidence showing that he has a current diagnosis of a lazy 
eye, and even assuming that the veteran has been diagnosed 
with a lazy eye, he has not submitted any competent medical 
evidence linking any such disorder to his period of active 
service. 

While the veteran clearly believes that his arthritis and his 
visual disorder are related to his period of active service, 
the veteran, as a lay person is not competent to offer an 
opinion that requires medical expertise, such as the 
underlying cause of his arthritis and his visual disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In 
the absence of such competent medical evidence, the veteran 
has not submitted well-grounded claims for service connection 
and his claims must be denied on this basis.  

The Board is unaware of the existence of any relevant 
evidence, if obtained, that would serve to well ground either 
of the veteran's claims for service connection.  Should the 
veteran obtain such evidence, he may request that the RO 
again consider his claims for service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997) (per 
curiam).


ORDER

1.  Evidence of a well grounded claim not having been 
submitted, service connection for arthritis is denied.

2.  Evidence of a well grounded claim not having been 
submitted, service connection for a visual disorder, claimed 
as a lazy eye is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

